        Case 2:17-cr-00190-JCM-GWF Document 37 Filed 07/31/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Josue Garcia-Rodriguez

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00190-JCM-GWF

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                    (First Request)
13   JOSUE GARCIA-RODRIGUEZ,

14                  Defendant.

15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
20   for Josue Garcia-Rodriguez, that the Revocation Hearing currently scheduled on
21   August 21, 2020 at 10:30 a.m., be vacated and continued to a date and time convenient to the
22   Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to prepare, investigate, and discuss the
25   case with Defendant.
26          2.      The defendant is in custody and agrees with the need for the continuance.
       Case 2:17-cr-00190-JCM-GWF Document 37
                                           36 Filed 07/31/20
                                                    07/28/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 28th day of July 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7       /s/ Nisha Brooks-Whittington                   /s/ Kimberly M. Frayn
     By_____________________________                By_____________________________
 8   NISHA BROOKS-WHITTINGTON                       KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:17-cr-00190-JCM-GWF Document 37 Filed 07/31/20 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00190-JCM-GWF
 4
                     Plaintiff,                      ORDER
 5
            v.
 6
     JOSUE GARCIA-RODRIGUEZ,
 7
                     Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday,

11                                                              October 23, 2020 at the hour
     August 21, 2020 at 10:30 a.m., be vacated and continued to ________________

12   of 10:30 a.m.

13                July___
            DATED this 31,day
                           2020.
                              of ___________ 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
